       Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 1 of 19




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION



NETLIST, INC.
                                         Civil Action No. 6:20-cv-00194-ADA
     Plaintiff,
                                         Civil Action No. 6:20-cv-00525-ADA
            vs.
                                           JURY TRIAL DEMANDED
SK HYNIX INC. and
SK HYNIX AMERICA INC.

     Defendants




      PLAINTIFF NETLIST, INC.’S REPLY CLAIM CONSTRUCTION BRIEF AS
                       TO U.S. PATENT NO. 10,217,523
              Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 2 of 19




                                                    TABLE OF CONTENTS

I.          INTRODUCTION ...............................................................................................................1
II.         DEFENDANTS MISSTATE THE LAW ............................................................................1
III.        DISPUTED CLAIM TERMS FOR CONSTRUCTION .....................................................3
       A.        The “Mode” Claim Terms .............................................................................................3
       B.        The “Data Handler” Claim Terms .................................................................................5
       C.        “Data Module” ...............................................................................................................9
IV.         CONCLUSION ..................................................................................................................10




                                                                      ii
            Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 3 of 19




                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Cases

Alloc, Inc. v. Int’l Trade Comm’n,
    342 F.3d 1361 (Fed. Cir. 2003)..................................................................................................2

Bell Atlantic Network Servs., Inc. v. Covad Commc’ns. Grp., Inc.,
    262 F.3d 1258 (Fed. Cir. 2001)..............................................................................................2, 3

Bettcher Industries, Inv. v. Bunzl USA, Inc.,
    F.3d 629, 639-640, 100 USPQ2d 1433 (Fed. Cir. 2011) ...........................................................6

In re Schreiber,
    128 F.3d at 1478, 44 USPQ2d at 1432 ......................................................................................6

Info-Hold, Inc. v. Applied Media Techs. Corp.,
    783 F.3d 1262, 1265-66 (Fed. Cir. 2015) ..................................................................................2

Kapusta v. Gale Corp.,
   155 F. App'x 518 (Fed. Cir. 2005) .............................................................................................2

Karlin Tech., Inc. v. Surgical Dynamics, Inc.,
   177 F.3d 968 (Fed. Cir. 1999)....................................................................................................8

Meds. Co. v. Mylan, Inc.,
  853 F.3d 1296 (Fed. Cir. 2017)..................................................................................................3

Nystrom v. TREX Co., Inc.,
   424 F.3d 1136 (Fed. Cir. 2005)..................................................................................................2

Phillips v. AWH Corp.,
   415 F.3d 1303 (Fed. Cir. 2005)........................................................................................ passim

SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc.,
   242 F.3d 1337 (Fed. Cir. 2001)..................................................................................................2

Thorner, 669 F.3d at 1365 ...........................................................................................................2, 5

Trs. of Columbia Univ. v. Symantec Corp,
    811 F.3d 1359, 1364-65 (Fed. Cir. 2016) ..................................................................................3

Ultimatepointer, LLC v. Nintendo Co.
    816 F.3d 816 (Fed. Cir. 2016)....................................................................................................3




                                                                   iii
       Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 4 of 19




                                 TABLE OF EXHIBITS

Exhibit                                      Description

  1       U.S. Patent No. 9,858,218

  2       U.S. Patent No. 10,474,595

  3       Brent Keeth et al., DRAM CIRCUIT DESIGN (IEEE, 2008)

          Claim Construction Order, Certain Memory Modules and Components Thereof,
  4       and Products Containing Same, Inv. No. 337-TA-1089, Order No. 17 (USITC
          Aug. 30, 2018)

          Initial Determination, Certain Memory Modules and Components Thereof, and
  5
          Products Containing Same, Inv. No. 337-TA-1089 (USITC Oct. 21, 2019)

  6       Computer Desktop Encyclopedia (9th Ed., 2001)

  7       Microsoft Computer Dictionary (5th Ed., 2002)

          Hearing Transcript, Certain Memory Modules and Components Thereof, and
  8
          Products Containing Same, Inv. No. 337-TA-1023, (USITC May 8, 2017)

          SK hynix v. Netlist, IPR2020-01044, Paper No. 1, Petition for Inter Partes Review
  9
          (PTAB Jun. 8, 2020)

          SK hynix v. Netlist, IPR2020-01042, Paper No. 1, Petition for Inter Partes Review
  10
          (PTAB Jun. 8, 2020)

          Notice of Comm’n Det. to Review In Part Final ID, Certain Memory Modules and
  11      Components Thereof, and Products Containing Same, Inv. No. 337-TA-1089,
          (USITC Jan. 31, 2020)

  12      ’595 Patent IDS dated March 1, 2019

          Rebuttal Witness Statement of Robert Murphy, Certain Memory Modules and
  13      Components Thereof, and Products Containing Same, Inv. No. 337-TA-1089
          (USITC Nov. 30, 2018) (Confidential)

  14      The IEEE Standard Dictionary of Electrical and Electronics Terms (6th Ed., 1996)




                                            iv
       Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 5 of 19




Exhibit                                     Description

          Transcript of the Deposition of Robert G. Wedig, Certain Memory Modules and
  15      Components Thereof, and Products Containing Same, Inv. No. 337-TA-1023
          (USITC Mar. 30, 2017) (Confidential)

          Initial Determination, Certain Memory Modules and Components Thereof, and
  16      Products Containing Same, Inv. No. 337-TA-1023, Initial Determination (USITC
          Nov. 11, 2017)

  17      Merriam-Webster’s Collegiate Dictionary (10th ed., 2001)

          Rebuttal Witness Statement of Dr. William Mangione-Smith, Certain Memory
  18      Modules and Components Thereof, and Products Containing Same, Inv. No. 337-
          TA-1023 (USITC Apr. 14, 2017) (Confidential)

          Corrected Witness Statement of Robert G. Wedig, Certain Memory Modules and
  19      Components Thereof, and Products Containing Same, Inv. No. 337-TA-1023
          (USITC Apr. 6, 2017) (Confidential)

          Deposition Transcript Excerpt of Robert G. Wedig, Ph.D. dated October 16, 2018
  20
          (CBI)

  21      U.S. Patent No. 10,217,523

          Witness Statement of William Mangione-Smith, Certain Memory Modules and
  22      Components Thereof, and Products Containing Same, Inv. No. 337-TA-1023
          (USITC Apr. 6, 2017) (Confidential)

          Initial Determination, Certain Memory Modules and Components Thereof, and
  23
          Products Containing Same, Inv. No. 337-TA-1023 (USITC Nov. 14, 2017)

  24      Non-Final Rejection (USPTO March 9, 2016)

  25      Applicant Arguments (USPTO July 11, 2016)

  26      Final Rejection (USPTO October 20, 2016)

          SK hynix’s Pre-Hearing Brief, Certain Memory Modules and Components Thereof,
  27      and Products Containing Same, Inv. No. 337-TA-1023 (USITC April 18, 2017)
          (Confidential)




                                            v
       Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 6 of 19




Exhibit                                   Description

          Rebuttal Witness Statement of William Hoffman, Certain Memory Modules and
  28      Components Thereof, and Products Containing Same, Inv. No. 337-TA-1023
          (USITC Apr. 16, 2017)

  29      U.S. Patent No. 8,689,064

  30      U.S. Patent No. 8,001,434

  31      U.S. Patent No. 8,359,501




                                          vi
              Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 7 of 19




              TABLE OF DISPUTED TERMS AND PROPOSED CONSTRUCTIONS

    Brief        Claim
                               Plaintiff                             Defendants
    Section      Term

    The          “first        The term “first” does not require     “normal mode”
    “mode”       mode”         construction.
    claim                      The term “mode” means “a
    terms                      distinct behavioral state that a
                               system may be switched to.”

                 “second       The term “second” does not            “self-test mode”
                 mode”         require construction.
                               The term “mode” means “a
                               distinct behavioral state that a
                               system may be switched to.”

    The “data    “data         The term “data handler logic          “logic element(s) that generate
    handler”     handler       element[s]” does not require          and manage data, where generate
    claim        logic         construction and should receive       means to produce (i.e., bring into
    terms        element[s]”   its plain and ordinary meaning as     existence, including by
                               understood by a person of             transformation or modification
                               ordinary skill in the art at the      of information and/or data
                               time of the invention.                received from another
                                                                     component), which does not
                                                                     include packing and unpacking
                                                                     data from a packet, and manage
                                                                     means to process, transfer and/or
                                                                     control the movement of”

                 “data         The term “data handler” does not      “circuitry that generates and
                 handler”      require construction and should       manages data, where generate
                               receive its plain and ordinary        and manage have the meanings
                               meaning as understood by a            set forth above”
                               person of ordinary skill in the art
                               at the time of the invention.

    The “data “data            The term “data module” does not “module including at least one
    module” module”            require construction and should     [data handler]”1
    claim                      receive its plain and ordinary
    term                       meaning as understood by a
                               person of ordinary skill in the art
                               at the time of the invention.

1
    SK hynix revised its construction in its responsive briefing from what it originally proposed.


                                                    vii
         Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 8 of 19




I.     INTRODUCTION

       Patent claims should be interpreted as written. Since Phillips, the Federal Circuit has

consistently instructed that claims should not be rewritten absent the patentee expressly redefining

a term or disavowing its full scope. Defendants uniformly ignore this precept, and attempt to

rewrite the present patent’s claims with limitations stolen from different patents. Specifically,

Defendants attempt to inject the term “generate” into the present claims, because the accused

categories of products were found to not infringe the “generate” term of the ’523 Patent’s parent

patents. But that term does not exist in the claims here. Instead, the ’523 Patent claims include the

term “provide,” which Defendants previously admitted does not mean “generate.” Nonetheless,

Defendants seek to read “generate”—and a litany of other extraneous limitations—into the claims

without support in the specification. Separately, but equally in conflict with established claim

construction precedent, Defendants attempt to inject limitations from the preferred embodiments

into the simple words “first” and “second.” This approach is fundamentally improper.

       By contrast, each of Netlist’s proposed constructions is proper in view of the intrinsic

record and well-established claim construction precedent. Netlist’s constructions should be

adopted, and Defendants’ improper proposals should be rejected.

II.    DEFENDANTS MISSTATE THE LAW

       Much like their improper approach to the first round of claim construction briefs in this

consolidated case (see ECF Nos. 58, 63, 71), Defendants’ Responsive Brief (ECF No. 89 (“DBr.”))

relies on pre-Phillips and inapposite case law to try to read unclaimed limitations from the

embodiments into the claims. As previously explained, rewriting the claims like this would

contravene well-established claim construction law. ECF Nos. 61 and 66. For example, and

contrary to the entire thrust of Defendants’ approach to claim construction in this case, the Federal

Circuit has “expressly rejected the contention that if a patent describes only a single embodiment,
         Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 9 of 19




the claims of the patent must be construed as being limited to that embodiment.” Phillips, 415 F.3d

at 1323. This is black letter law—law that is completely ignored by Defendants. “It is not enough

for a patentee to simply disclose a single embodiment or use a word in the same manner in all

embodiments, the patentee must clearly express an intent to redefine the term.” Thorner, 669 F.3d

at 1365; see also Kapusta v. Gale Corp., 155 F. App'x 518, 521 (Fed. Cir. 2005). Nothing

Defendants cite or argue contradicts this long-held standard. Contrary to Defendants assertion,

Netlist does not suggest that “turning a blind eye to the specification” is proper. DBr. at 6. In fact,

Netlist’s claim construction arguments are the only ones actually supported by the specification.

       Likewise, Defendants somehow contend that foundational Federal Circuit authority is

somehow an “incomplete and incorrect statement of law.” DBr. at 4-5. In particular,

       a skilled artisan reads claim language in the context of the claims, the specification,
       and the prosecution history, using them to resolve any uncertainties. Though the
       claim term may appear plain on its face, we may depart from that plain meaning
       ‘1) when a patentee sets out a definition and acts as his own lexicographer, or 2)
       when the patentee disavows the full scope of the claim term either in the
       specification or during prosecution.’

Info-Hold, Inc. v. Applied Media Techs. Corp., 783 F.3d 1262, 1265-66 (Fed. Cir. 2015) (quoting

Thorner, 669 F.3d at 1365). Defendants ignore this standard, apparently because it undermines all

of their claim construction arguments.

       As a separate issue, Defendants cite to out-of-date cases to argue that aspects of the

disclosure taught in the specification should be read into the claims as limitations. DBr. at 5-8

(citing SciMed Life Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337 (Fed. Cir.

2001); Bell Atlantic Network Servs., Inc. v. Covad Commc’ns. Grp., Inc., 262 F.3d 1258 (Fed. Cir.

2001); Nystrom v. TREX Co., Inc., 424 F.3d 1136 (Fed. Cir. 2005); Alloc, Inc. v. Int’l Trade

Comm’n, 342 F.3d 1361 (Fed. Cir. 2003)). These cases apply a pre-Phillips claim construction

standard that is no longer good law. This court should follow the en banc decision in Phillips—



                                                  2
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 10 of 19




which has been the settled law on claim construction for fifteen years. Phillips v. AWH Corp., 415

F.3d 1303 (Fed. Cir. 2005).

       But even the post-Phillips cases identified by Defendants do not stand for the proposition

they argue. For example, in Ultimatepointer, LLC v. Nintendo Co. 816 F.3d 816, 824 (Fed. Cir.

2016), the court found both clear and unambiguous disavowal and patentee lexicography—not that

an embodiment should be read into the claims. Id. 823 (finding that the specification expressly

limits the invention to an embodiment, and disparages an alternative embodiment), 824 (finding

that the patentee provided lexicography of the preferred embodiment). Likewise, while Trs. of

Columbia Univ. v. Symantec Corp. cautioned against an overly rigid disavowal analyses, the court

in that case found disavowal of claim scope in the specification and prosecution history. DBr. at

7-8; 811 F.3d 1359, 1364-65 (Fed. Cir. 2016) (finding that describing features as “most

informative” is disavowal of claim scope). Similarly, the situation in Meds. Co. v. Mylan, Inc. is

inapposite. Meds. Co. v. Mylan, Inc., 853 F.3d 1296 (Fed. Cir. 2017). In that case, the court rejected

the plaintiff’s construction because it was a means-plus-function limitation with nothing in the

specification to justify such scope. Id. at 1306. Absent any limitation in the claims themselves, the

court looked to the specification for guidance. Id. at 1306-09. In other words, none of the

circumstances present in Defendants’ post-Phillips cases exist here.

III.   DISPUTED CLAIM TERMS FOR CONSTRUCTION

       A.      The “Mode” Claim Terms

       Defendants do not attempt to interpret the operative word, “mode.” Rather, their circular

constructions offer only to rewrite the terms. Defendants rely on pre-Phillips claim construction

standards, citing Bell Atlantic Network Servs., Inc. v. Covad Comm. Group, Inc., 262 F.3d 1258,

1268 (Fed. Cir. 2001). There, the court constrained the term “plurality of different modes” where

the specification expressly confined “mode” to only three enumerated modes. Here, by contrast,


                                                  3
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 11 of 19




the specification does not confine the disclosed “modes” to the exemplary modes. Instead, the

patent is clear that “a plurality of modes” exist. ʼ523 Patent at 2:38-47.

       Of course, the patent claims are “of primary importance, in the effort to ascertain precisely

what it is that is patented.” Phillips, 415 F.3d at 1312. Yet Defendants ignore the context of the

claims, instead arguing semantics. The terms “first” and “second” are not limitations on the

claimed “modes” above and beyond being used to differentiate the claimed “modes.” Put another

way, the plain language of the claims clarifies that the “first mode” is a distinct behavioral state

from the “second mode.” That is all. Beyond this, it is the specific limitations recited in the claims

that define the scope of each “mode.” Netlist’s construction is the only one that honors this.

       Specifically, the claims set forth specific requirements for configuring the control module

and data module in each respective “mode.” Independent claim 1 states that the control module in

the “first mode” must be:

       configured to receive system address and control signals from the system memory
       controller and to output first memory address and control signals to the memory
       devices according to the system address and control signals

’523 Patent at Claim 1. Likewise, the data module in the “first mode” must be:

       configured to propagate one or more first data signals between the memory devices
       and the system memory controller, the one or more first data signals being
       transmitted or received by at least a portion of the memory devices in response to
       the first memory address and control signals

Id. Similarly, independent claim 1 also sets forth that the control module in the “second mode”

must be “configured to output second memory address and control signals to the address and

control ports of the memory devices.” Id. Finally, the data module in the “second mode” must be:

       configured to isolate the memory devices from being accessed by the system
       memory controller and to transmit one or more second data signals including data
       patterns provided by the data handler logic elements to the data ports of the memory
       devices according to one or more commands output from the control module, and
       wherein at least a portion of the memory devices are configured to receive the one



                                                  4
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 12 of 19




       or more second data signals according to the second memory address and control
       signals from the control module.

Id. Independent Claim 19 includes similar requirements for the claimed “modes.” Id. at Claim 19.

       Each claimed “mode” is satisfied when a memory module is configured to perform the

functionality of each “mode” recited in the claims. There is no ambiguity to resolve. Rather than

look to the context of the claims, Defendants attempt to re-write the adjectives “first” and “second”

to be additional limitations above and beyond what the claims already require.

       Defendants fail to identify any valid justification for rewriting the claims as they urge. DBr.

at 9-10. That is because their position is contrary to current law. Thorner, 669 F.3d at 1366-68.

The best Defendants can muster as support for rewriting the claims are Netlist’s statements in a

related IPR, but these statements are taken out context and facially mischaracterized. See DBr. at

10 (citing Ex. 69, POPR at 14-15). The quote is taken from an “Overview of the ’523 Patent”

section of Netlist’s POPR, in which Netlist did not provide any representations concerning claim

construction or scope. Ex. 69, POPR at 14-15. Regardless, Netlist was clear that the memory

module “operates in at least two distinct modes of operation.” Ex. 69, POPR at 14 (emphasis

added). As a throwaway, Defendants also rely on a statement from Netlist’s expert in an IPR for

an unrelated patent to oddly suggest “mode” is not being used in its ordinary sense. DBr. at 12

(citing Ex. 54 at 77:14-25). In reality, Netlist’s expert stated the opposite. Ex. 54 at 8:23-9:2.

       Nothing Defendants argue or cite suggests this Court should ignore binding Federal Circuit

precedent on claim construction. No circumstance exists that could justify importing limitations

from the specification into the claims. Only Netlist’s proposed construction should be adopted.

       B.      The “Data Handler” Claim Terms

       Defendants suggest that, during prosecution, Netlist argued the terms of the patent were

not well-known. DRBr. at 13 (“[Netlist] told the Patent Office that these terms were not ‘well-



                                                  5
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 13 of 19




known’ or ‘conventional.’”) (emphasis added); DRBr. at 15 (stating “that ‘data handlers’ and ‘data

handler logic elements’ (and ‘data module’ addressed in the next section) are not well-known or

conventional terms in the art.”) (emphasis added). Netlist made no such argument. Instead, Netlist

stated, in response to a Section 101 rejection, that “no prior art memory module with the structural

and functional features recited in claim 1” exists. Ex. 70 at 384; see also id. (stating that, “[a]t the

time the present application was filed, there were no well-known and conventional/generic

memory modules” that performed the functions recited in the claims); see also id. (noting that the

examiner failed to identify where the claimed functionality existed in any prior art structure) (citing

In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; Bettcher Industries, Inv. v. Bunzl USA,

Inc., F.3d 629, 639-640, 100 USPQ2d 1433, 1440 (Fed. Cir. 2011))).

       That the specific hardware structures and their functionality did not exist in the art,

however, does not mean that a POSITA would not understand the plain and ordinary meaning of

the terms Netlist used to claim them. Defendants incorrectly conflate these two concepts. As

Netlist explained, the “data module,” “data handler logic elements,” and “data handlers” are

“specifically structured hardware” designed to perform the functions recited in the claims. Ex. 70

at 383-384. Defendants provide no persuasive argument that a POSITA would not understand what

the terms “data,” “handler,” “logic,” or “element,” alone, or in combination, would mean in view

of the ’523 Patent’s specification. To the contrary: a POSITA would readily understand the plain

and ordinary meaning of the terms in the context of the claims and specification. PBr. at 10-20.

       Separately, and in keeping with the theme of their other arguments, Defendants also

attempt to rewrite the ’523 Patent claims without any attention to claim context. Specifically,

Defendants use the “data handler” claim elements—which lack any mention of “generate and

manage” limitations—to attempt to improperly introduce these unclaimed limitations from the




                                                   6
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 14 of 19




Parent Patents.2 This Court should reject Defendants’ attempt to rewrite the present claims to

include unclaimed limitations from the Parent Patents’ claims, and should also reject Defendants’

attempt to improperly further construe those same unclaimed limitations.

       Defendants’ argument rests on its admitted dismissal of the claims’ context as “irrelevant.”

DBr. at 18. That is improper. Info-Hold, Inc., 783 F.3d at 1268 (“a skilled artisan reads claim

language in the context of the claims, the specification, and the prosecution history, using them

to resolve any uncertainties.”) (emphasis added)); Phillips, 415 F.3d at 1312 (“the claims are of

primary importance”). The context of the claims clearly shows that the claimed “data handler logic

elements” “provide data patterns.” Contrary to Defendants’ arguments, nothing in the claims

requires that the claimed “data handler” manage or generate data patterns. For example, the claim

element in independent claim 1 contains the disputed claim term:

       the data module in the second mode is configured … to transmit one or more second
       data signals including data patterns provided by the data handler logic elements
       to the data ports of the memory devices according to one or more commands output
       from the control module

’523 Patent at Claim 1 (emphasis added). The term “data handler logic elements” is already limited

by the plain claim language. A POSITA reading the claim would understand that the data handler

logic elements provide one or more second data signals including data patterns for transmission to

the data ports. Similarly, the term “data handlers” is limited by the claim language in Claim 19:

       wherein, in the first mode, … the data handlers are configured to propagate one
       or more data signals associated with the memory read or write operations between
       the memory devices and the connector … wherein, in the second mode, the data
       handler logic element in the each respective data handler is configured to
       provide respective data patterns to the respective group of one or more memory
       devices



2
 The “Parent Patents” to the ’523 Patent are U.S. Patent Nos. 8,001,434, 8,359,501, and 8,689,064.
Netlist asserted these Parent Patents against Defendants in International Trade Commission
Investigation No. 337-TA-1023 and in C.D. Cal. (No. 8:16-CV-01605).


                                                7
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 15 of 19




Id. at Claim 19 (emphasis added). A POSITA understands, based even on the plain language of

the claims alone, that the data handler is configured to propagate one or more data signals

associated with the memory read or write operation in the first mode, and is configured to provide

data patterns to memory devices in the second mode. There is no uncertainty that must be resolved.

       Defendants ignore this context and instead seek to inject into the ’523 Patent claims several

unclaimed limitations from claims of the Parent Patents—none of which are asserted here. There

is no justification for this approach: “different words or phrases used in separate claims are

presumed to indicate that the claims have different meanings and scope.” Karlin Tech., Inc. v.

Surgical Dynamics, Inc., 177 F.3d 968, 971-72 (Fed. Cir. 1999).

       Defendants allege that “Netlist and its experts have stated that the “data handlers generate

data to test the memory devices” but fail to provide any context. DBr. at 15. None of those

statements relate to the claims at issue here. Rather, those statements relate to different claims that

expressly claimed “data handlers” that “generate” data. See e.g., Ex. 30, ’434 Patent at Claim 1

(claiming “each of the data handlers … configured to generate”); Ex. 31, ’501 Patent at Claim 1

(claiming “one or more data handlers … are configured to generate”); Ex. 29, ’064 Patent at Claim

1 (claiming “a plurality of data handlers … configured to generate”). To state the obvious from

the plain claim language here, the ’523 Patent claims do not claim data handlers that generate data.

Instead, they claim “data patterns provided by the data handler logic elements” and “data handler

[] configured to provide.” ’523 Patent at Claims 1, 19. “Provide” and “generate” are not

interchangeable terms. Defendants have conceded this fact. DBr. at 18 (“‘generate’ and ‘provide’

do not have the same meaning”).

       Yet Defendants ignore that the claims plainly recite that the “data handler logic elements”

and “data handlers” “provide” data, and do not mention “generating” data. Instead, they ask the




                                                  8
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 16 of 19




Court to rewrite these claim elements to require the “data handler logic elements” and “data

handlers” to “generate” data. DBr. at 13. Not only is such a request improper, but, in doing so,

Defendants inject unnecessary ambiguity into the claims. Defendants’ proposed construction adds

little more than a potpourri of unhelpful limitations, none of which are mandated by the intrinsic

record. See PBr. at 12-14 (ECF No. 80). Defendants attempt to justify their multiple derivative

constructions as “avoid[ing] O2 Micro issues.” DBr. at 18. But no perceptible O2 Micro issues

exist. The only issue stems from Defendants’ attempt to improperly import unclaimed limitations

from different patents.

       Defendants ignore the many other problems with their proposed construction: the circular

definition, the unsupported negative limitation, and the ambiguity it creates. See generally, DBr.

at 13-19. Most importantly, Defendants contradict established law to argue that the additional

limitations should be imported “absent lexicography or disclaimer.” Id. at 18. This is clearly

erroneous and contrary to clear precedent. See Info-Hold, Inc.., 783 F.3d at 1265-66.

       C.      “Data Module”

       Defendants tacitly acknowledge their original proposed construction was improper by

revising their construction “to address certain of Netlist’s criticisms.” DBr. at 20, n. 13. Defendants

now agree that the claimed “data module” does not necessarily include multiple data handlers. Id.

However, Defendants’ proposed construction remains inappropriate for numerous reasons.

       First, Defendants incorporate by reference their improper construction of “data handler.”

Defendants’ proposed construction for “data module” is improper in so far as it includes

Defendants’ improper construction of “data handler.” See Section III.B, supra.

       Second, Defendants’ suggestion that Netlist argued that a data module was “not a

conventional or well-known term in the art” is incorrect. Netlist never made that argument. As

explained above, Netlist took the position that “no prior art memory module with the structural


                                                  9
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 17 of 19




and functional features recited in claim 1” exists. Ex. 70 at 384; see also Section III.B, supra.

Defendants improperly conflate (1) whether a POSITA would understand what the term “data

module” means in view of the specification and (2) whether the specific hardware structures and

functionality claimed in the ’523 Patent existed in the art. Netlist argued against the latter, not the

former. A POSITA would clearly understand what a “data module” means in view of the

specification. PBr. at 17-20.

       Third, Defendants’ revised construction still fails because it ignores explicit disclosures in

the specification. According to the specification, the data module does not require any data

handlers. The specification clearly states that “one or more of the various functional blocks… of

the data module 28 of FIG. 3 may not be included.” Id. at 12:50-52 (emphasis added). Indeed, the

data module may comprise merely “one physical component.” Id. at 12:60-62. The specification

further explains that, only “in certain embodiments, the data module 28 comprises a plurality of

data handlers 30.” Id. at 10:10-11 (emphasis added). In other words, a possible—but not

required—configuration of a data module may include one or more data handlers.

       There is no justification for importing the “data handler” claim limitation into the “data

module” claim term. Defendants’ argument to the contrary requires limiting the claims to certain

embodiments while ignoring others. See DBr. at 20. That is improper. Phillips, 415 F.3d at 1323.

IV.    CONCLUSION

       The Court should adopt Netlist’s proposed constructions and should reject the unsupported

and erroneous constructions advanced by Defendants.




                                                  10
      Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 18 of 19




Dated: February 23, 2021
                                   /s/ Andrew H. DeVoogd
                                   James M. Wodarski
                                     (Admitted pro hac vice)
                                     Massachusetts BBO No. 627036
                                     E-mail: JWodarski@mintz.com
                                   Andrew H. DeVoogd
                                     (Admitted to practice in WDTX)
                                     Massachusetts BBO No. 670203
                                     E-mail: AHDeVoogd@mintz.com
                                   Matthew S. Galica
                                     (Admitted pro hac vice)
                                     Massachusetts BBO No. 696916
                                     E-mail: MSGalica@mintz.com
                                   MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                     POPEO P.C.
                                   One Financial Center
                                   Boston, MA 02111
                                   Tel: 617-542-6000
                                   Fax: 617-542-2241

                                   J. Stephen Ravel
                                    Texas State Bar No. 16584975
                                    Email: steve.ravel@kellyhart.com
                                   KELLY HART & HALLMAN LLP
                                   303 Colorado, Suite 2000
                                   Austin, Texas 78701
                                   Tel: (512) 495-6429

                                   Attorneys for Plaintiff Netlist Inc.




                                    11
        Case 6:20-cv-00194-ADA Document 92 Filed 02/23/21 Page 19 of 19




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document

has been served on February 23, 2021 to all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system.

                                                   /s/ Andrew H. DeVoogd
                                                   Andrew H. DeVoogd




                                              12
